NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 9, 2013*
                                    Decided May 10, 2013

                                           Before

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12-3418

ALEX GU,                                            Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 12 C 1852
ANEY ABRAHAM, et al.,
     Defendants-Appellees.                          Robert W. Gettleman,
                                                    Judge.

                                         ORDER

       Alex Gu, a surgical assistant in Illinois, appeals the dismissal of his complaint
alleging that St. Francis Hospital and two of its employees conspired to fire him because he
is Chinese and over 40 years old. See 29 U.S.C. § 623; 42 U.S.C. §§ 1981, 1985, 2000e-2(a)(1).
We affirm the judgment.



       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12-3418                                                                              Page 2

        As set forth in his complaint, Gu was fired for jeopardizing a patient’s safety after
walking out mid-surgery, but he maintained that the patient was not endangered by his
conduct and that a doctor had permitted him to leave early. Gu also asserted generally that
the hospital applied its policies differently to him because of his race, age, and national
origin.

        Gu attempted twice to amend his pleading. After the defendants moved to dismiss
the complaint, Gu sought leave to file an amended complaint. The district court denied the
motion, noting that Gu had failed in his original and proposed amended complaint to
provide “a short and plain statement” of his claims. See FED. R. CIV. P. 8(a)(2). But the court
granted Gu’s motion for reconsideration, taking into account his pro se status, and invited
him to file a second amended complaint—with the proviso that he clarify his claims and
cut out irrelevant facts and caselaw. The court eventually dismissed the proposed second
amended complaint with prejudice, however, concluding that it “suffers from the same
fatal deficiencies” as the previous attempts.

        On appeal Gu does not challenge the district court’s conclusions and generally
maintains that his second amended complaint sufficed to state a claim. But the district
court did not abuse its discretion by refusing to accept Gu’s pleading. See Soltys v. Costello,
520 F.3d 737, 743 (7th Cir. 2008). A complaint must give the defendants fair notice of the
claims against them and the grounds supporting those claims, Stanard v. Nygren, 658 F.3d
792, 797 (7th Cir. 2011), and each allegation in the complaint “must be simple, concise, and
direct.” FED. R. CIV. P. 8(d)(1). Gu did not comply with the court’s request that he clarify his
claims; the second amended complaint—like his two previous attempts—exhibits “the lack
of organization and basic coherence [that] renders a complaint too confusing to determine
the facts that constitute the alleged wrongful conduct.” Stanard, 658 F.3d at 798.

                                                                                   AFFIRMED.